Citation Nr: 0637857	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a groin disability.

2.  Entitlement to service connection for a dental 
disability.

3.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a June 2002 rating decision, the RO denied service 
connection for a dental disability for the purposes of 
receiving VA outpatient dental treatment.  In an August 2003 
rating decision, the RO denied service connection for a 
dental disability for compensation purposes.  In an August 
2004 rating decision, the RO denied service connection for a 
groin disability and erectile dysfunction.  

The Board notes that VA is required to consider a veteran's 
claim under all applicable provisions of law and regulation 
whether or not the applicable provision is specifically 
raised.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 
(1992) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, liberally construing the veteran's 
statements as required by 38 C.F.R. § 20.202 (2006), the 
Board finds that he has perfected appeals with the issues of 
service connection for a dental condition, both for purposes 
of compensation, and for purposes of VA outpatient dental 
treatment.  Thus, both issues will be addressed in this 
decision.  See Mays v. Brown, 5 Vet. App. 302 (1993).  

In June 2006, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  At the hearing, 
the veteran indicated that he had recently submitted a claim 
of service connection for diabetes mellitus, secondary to 
Agent Orange exposure.  The veteran's representative noted 
that the veteran had served in Vietnam during the Vietnam era 
and indicated that the claim was under consideration by the 
RO.  

With respect to the issues currently on appeal, the veteran 
claims that his erectile dysfunction is secondary to his 
diabetes mellitus.  Given the nature his contentions, the 
Board finds that the claim of service connection for erectile 
dysfunction is inextricably intertwined with the pending 
claim of service connection for diabetes mellitus.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any appellate review meaningless and a waste of judicial 
resources, the two claims are inextricably intertwined).

For these reasons, the issue of service connection for 
erectile dysfunction is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran currently has a groin disability that is causally 
related to his active service or any incident therein.  

2.  The record contains no competent evidence that the 
veteran currently has a dental disability for VA compensation 
purposes.

3.  The veteran does not currently have a dental condition 
resulting from a combat wound or other service trauma.

4.  He was not a prisoner of war during service; he does not 
have a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee.


CONCLUSIONS OF LAW

1.  A groin disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for service connection for a dental 
disability for compensation purposes have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.§§ 3.381, 4.150 
(2006).

3.  The criteria for eligibility to receive VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.381, 3.382, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in June 2003 and June 2004 letters issued prior 
to the initial decisions on his claims, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letters also advised 
the veteran to submit or identify any additional information 
that he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  In any event, the RO corrected this 
deficiency in a March 2006 letter and March 2006 Supplemental 
Statement of the Case, both of which were specifically issued 
for the purpose of satisfying the additional requirements 
imposed by the Court in Dingess/Hartmann.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

Under the VCAA, the duty to assist may include providing a 
medical examination or obtaining a medical opinion if such is 
necessary to make a decision on a claim.  38 C.F.R. § 
3.159(c)(4) (2006).  An examination or opinion is 
"necessary" if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2006).

The Board notes that the veteran was afforded a VA medical 
examination in October 2005 and finds that an additional 
examination is not necessary.  As set forth in more detail 
below, the service medical records are entirely negative for 
any indication of dental trauma or a groin injury or 
disability.  Additionally, the Board notes that the record 
contains no competent medical evidence that the veteran 
currently has a groin disability or a compensable dental 
disability.  Absent such evidence, another VA medical 
examination or opinion is not necessary.  Id.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  

Factual Background

The veteran's service medical records are negative for 
complaints or notations of an injury to the groin.  
Similarly, his service dental records are negative for 
notations of combat wounds or other service trauma.  

In pertinent part, the veteran's service medical and dental 
records show that in April and May 1969, teeth numbers 18, 
19, and 30 were extracted.  In July and August 1969, the 
veteran received silicate restorations on teeth 2, 3, 8, and 
9, apparently for treatment of dental caries.

On June 24, 1970, the veteran was seen for penile discharge.  
Examination showed a slight soreness in the groin with no 
swelling.  The veteran was tested for a venereal disease.  
The diagnosis was urethritis, acute, due to gonococcus.  
[Here, the Board notes in the August 2004 rating decision on 
appeal, the RO noted that this treatment record contained a 
notation of a "groin strain."  The veteran has made similar 
contentions.  However, the Board's review of the physician's 
handwriting, as well as the context of the record, clearly 
indicate that this clinical record makes reference to a 
"gram stain," which is a bacteriological test used to 
diagnose certain conditions, including venereal disease.  
This record contains no indication whatsoever of an injury to 
the groin, including a "groin strain."].

At the veteran's October 1970 military separation medical 
examination, no pertinent abnormalities were noted.  

The post-service medical evidence includes VA and private 
clinical records, dated from August 1979 to June 2006.  

Private medical records, dated from August 1979 to March 
2001, show treatment for various conditions, including a 
myocardial infarction and injuries sustained by the veteran 
in a motor vehicle accident.  These records, however, are 
entirely negative for complaints or findings of a dental 
disability or a groin disability.  

In pertinent part, VA clinical records, dated from January 
2004 to June 2006, contain notations of a history of dental 
caries extending into the dentine and pulp.  The teeth 
affected by dental caries are not specified and no other 
dental condition is noted.  In November 2005, the veteran 
sought treatment for bilateral groin pain.  He refused 
examination.  The assessment was bilateral groin pain.  

In October 2005, the veteran underwent VA medical examination 
at which he reported intermittent swelling in the groin area 
with pain radiating into both inner thighs for the past 10 
years.  Examination showed no claudication, numbness, or 
tingling in the lower extremities.  There were no 
abnormalities in the scrotal contents, vas or epididymis.  
There was no inguinal adenopathy or inguinal hernias.  
Examination of the penis and rectum was normal.  Neurological 
examination and examination of the extremities was also 
normal.  The diagnoses included erectile dysfunction.  No 
other pertinent diagnosis was noted.

In June 2006, the veteran testified at a Board hearing at the 
RO.  He indicated that he had received several fillings in 
service for cavities.  The veteran indicated that 
approximately three years after his separation from service, 
his fillings started coming loose and falling out.  The 
veteran indicated that he was advised by a private dentist 
that the silver fillings he received in service had poisoned 
his system, affecting his teeth and gums.  He indicated that 
his weakened gums and compromised nutritional system from 
mercury poisoning caused some of his teeth to fall out.  When 
asked whether he had sustained any trauma to his mouth in 
service, the veteran responded that on one occasion, he had 
been hit in the mouth with the butt of a rifle during 
formation.  He testified that his jaw felt sore for a couple 
of days afterwards, but he noticed no other problems such 
loose teeth or fillings.  

With respect to his claim of service connection for a groin 
disability, the veteran testified that on June 24, 1970, he 
pulled his groin muscle while lifting a 160-pound case of 
shells.  He indicated that he sought medical treatment, but 
was told to "suck it up."  He indicated that since that 
time, he had experienced progressive symptoms such as pain.  
He indicated that he was recently advised by a VA physician 
that he had a deterioration of the groin muscle due to his 
in-service injury.  

Service connection for a groin disability

The veteran seeks service connection for a groin disability.  
He contends that he pulled his groin in service and that he 
currently has a groin disability, possibly a deterioration of 
the groin muscle, due to his in-service injury.  

As set forth above, however, the service medical records are 
negative for notations of an injury to the groin, including a 
pulled groin muscle.  While the veteran claims that he was 
treated on June 24, 1970 for a groin strain, the only record 
of treatment corresponding to that day shows that he was 
treated for urethritis.  Moreover, the Board notes that at 
his October 1970 military separation medical examination, no 
pertinent abnormalities were identified.  

The post-service medical evidence is similarly negative for 
diagnoses of a groin disability.  While this medical evidence 
shows that the veteran reported experiencing groin pain in 
the last decade, it contains no evidence of a diagnosis of a 
groin disability.  Indeed, at a VA medical examination in 
October 2005, physical examination was negative and no 
disability of the groin was identified.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

In this case, the evidence of record is negative for 
competent medical evidence of a current groin disability.  
While the Board has considered the veteran reports of groin 
pain, the Court has held that a symptom alone, such as pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  

Similarly, the Board has also considered the veteran's June 
2006 hearing testimony to the effect that his VA physician 
recently told him that he had a deterioration of the groin 
muscle due to an in-service groin injury.  The Board notes 
that following the hearing, the RO obtained additional VA 
clinical records in an attempt to obtain evidence of a 
current groin disability.  (The veteran waived his right to 
initial RO consideration of such evidence in accordance with 
38 C.F.R. § 20.1304 (2006)).  However, the additional 
evidence obtained by the RO is negative for notations of a 
current groin disability.  

Thus, while the Board has considered the veteran's testimony 
to the effect that a physician told him he had a 
deterioration of the groin muscle, the Court has held that a 
claimant's lay statements relating what a medical 
professional told him, filtered as they are through a lay 
person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Therefore, the veteran's assertions in this regard do not 
constitute probative evidence of a current groin disability.  

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has a groin 
disability.  As noted, absent proof of a present disability, 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.  
Thus, service connection for a groin disability is denied.

Service connection for a dental disability

The veteran also seeks service connection for a dental 
disability, apparently both for compensation purposes and for 
purposes of obtaining VA outpatient dental treatment.  As 
best the Board can discern, he contends that he has 
unspecified missing teeth which were caused by poisonous 
fillings he received in service for treatment of cavities.  

Under applicable criteria, certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge or denture), 
are not considered disabling, and may be service connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  See 38 C.F.R. § 
3.381(a) (2005); see also 38 C.F.R. § 4.150 (2006).

As set forth above, the medical evidence of record does not 
show that the veteran currently has any dental disability for 
VA compensation purposes.  The record shows that the veteran 
had three teeth extracted in service and received 
restorations for dental caries.  Current VA clinical records 
note a history of dental caries.  The record contains no 
indication the veteran currently exhibits any potentially 
compensable dental disability, such as osteomyelitis or 
osteoradionecrosis of the maxilla or mandible; loss of the 
mandible, maxilla, ramus, or coronoid process; loss of the 
hard palate, not replaceable by prosthesis; nonunion of the 
mandible; limited motion of the temporomandibular 
articulation; or loss of teeth due to loss of substance of 
the body of the maxilla or mandible, which was incurred in 
service.  See 38 C.F.R. §§  3.381, 4.150.  Under these 
circumstances, service connection for a dental disability for 
VA compensation purposes is not warranted.  

For purposes of determining service connection for treatment 
purposes, VA must consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  38 C.F.R. 
§ 3.381(b).

The following will not be considered service connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).  Teeth extracted 
because of chronic periodontal disease will be service 
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381(f).

In this case, the veteran seeks service connection for an 
unspecified dental disability for the purposes of entitlement 
to VA outpatient dental treatment.  Generally, a veteran is 
entitled to VA outpatient dental treatment if he or she 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 (West 2002) and 38 C.F.R. § 17.161 (2005).

A veteran will be eligible for Class I VA outpatient 
treatment if he or she has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As set forth above, 
the Board has determined that the veteran does not currently 
have an adjudicated service-connected compensable dental 
condition.  Thus, he does not qualify for VA outpatient 
treatment of a Class I basis.  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
October 1970, clearly his recent application is untimely 
under the aforementioned eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2006).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2006).

In this case, the record shows that the veteran had three 
teeth extracted in service and received restorations on 
several other teeth for dental caries.  Nonetheless, there is 
no indication, nor has the veteran contended, that such 
treatment was necessitated by any trauma to the face or mouth 
during service.  Rather, it appears that such teeth were 
treated due to disease process.  As noted, service trauma 
does not include the intended effects of therapeutic or 
restorative dental care and treatment provided during the 
veteran's military service.  See VA O.G.C. Prec. Op. No. 5-
97.  Thus, the veteran's in-service tooth extractions and 
restorations for dental caries are not considered "service 
trauma."  

The Board has also considered the veteran's testimony to the 
effect that he was struck in the mouth with the butt of a 
rifle, but notes that the evidence does not show, nor does 
the veteran contend, that he sustained any dental injury or 
trauma as a result of that incident.  In summary, absent any 
evidence or allegation of service trauma, the Board must find 
that the veteran does not meet the criteria for eligibility 
for Class II(a) VA outpatient dental treatment.

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 17.161 
(d), (e).  Other categories of eligibility under 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.161 include Class III 
eligibility, which extends to those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

Applying the facts in this case to the criteria set forth 
above, the Board finds that none of the above eligibility 
criteria have been met.  The evidence does not show, nor does 
the veteran contend, that he was a prisoner of war, has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA, is in 
receipt of a 100 percent service-connected disability rating, 
or is a Chapter 31 vocational rehabilitation trainee.  

In sum, after careful review of the record, the Board finds 
that eligibility to receive VA outpatient dental treatment is 
not established.  The benefit of the doubt doctrine is not 
for application where, as here, the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a groin disability is 
denied.  

Entitlement to service connection for a dental disability, 
for compensation purposes and for purposes of receiving VA 
outpatient dental treatment, is denied.  


REMAND

The veteran also seeks service connection for erectile 
dysfunction.  He contends that such condition is causally 
related to or aggravated by his diabetes mellitus.  See 
38 C.F.R. § 3.310 (2006); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that where a service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice-connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected 
disability).

As set forth above, the record in this case indicates that 
the veteran has raised a claim of service connection for 
diabetes mellitus, claimed as secondary to Agent Orange 
exposure in Vietnam.  The veteran's DD Form 214 indicates 
that he received the Vietnam Service Medical and recent VA 
clinical records reflect a diagnosis of diabetes mellitus.  
The record contains no indication that the veteran's claim 
has as yet been adjudicated by the RO.  

Given the veteran's contentions that his erectile dysfunction 
is secondary to his diabetes mellitus, the Board finds that 
the claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any 
appellate review meaningless and a waste of judicial 
resources, the two claims are inextricably intertwined).  
Thus, the Board finds that the veteran's claim of service 
connection for erectile dysfunction, which is currently on 
appeal, should be held in abeyance, pending adjudication of 
his outstanding claim of service connection for diabetes 
mellitus.  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  After conducting any development and 
notification deemed necessary, the RO 
should adjudicate the pending claim of 
service connection for diabetes mellitus.  
In accordance with applicable procedures, 
the RO should advise the veteran of its 
decision and afford him the opportunity 
to appeal any adverse decision.  

2.  Thereafter, after conducting any 
additional development deemed necessary 
in light of the decision on the claim of 
service connection for diabetes mellitus, 
the RO should readjudicate the claim of 
service connection for erectile 
dysfunction, documenting consideration of 
38 C.F.R. § 3.310 and the Court's 
decision in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


